DETAILED ACTION
1.	The applicant’s amendment filed 10/19/2021 was received. Claims 1-4, 6, 8-9 & 11 were amended. Claims 12-16 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 07/19/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1-11 & 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
5.	The drawing objections in the prior Office Action issued on 07/19/2021 are withdrawn.

Abstract
6.	The abstract objections in the prior Office Action issued on 07/19/2021 are withdrawn.

Claim Interpretation
7.	The limitation “device for limiting the pressure” in claim 11 interpreted under 35 U.S.C. 112(f) is withdrawn since the claim has been amended to sufficiently recite definite structure and/or no longer meets the 3-prong analysis. See MPEP 2181.

Claim Rejections
8.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-11 & 17 are withdrawn per amendments of claims 1-2, 8-9 & 11.

withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

10.	Support for these amendments can be found in the instant application US PG-Pub. 2019/0299237 A1: [0025]; [0044]; [0049]; [0060]; fig. 2 & 5-6.

Reasons for Allowance
11.	Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A device for intermittently applying a flowable substance to at least one substrate, comprising: 
an applicator nozzle for applying the flowable substance to the substrate; 
a tank for holding the flowable substance; 
a pump for delivering the flowable substance from the tank; and 
a drive means of the pump; 
wherein the pump is actively connected to the tank and the pump is driven by the drive means; and 
an actuator actively connected to the pump and operable to be transferred between two positions; 
wherein in a first position the actuator conveys the flowable substance to the applicator nozzle, and in a second position the actuator blocks a feed of the flowable substance to the applicator nozzle; and 

wherein the speed of the drive means is linear with respect to a displacement volume of the pump; 
wherein with the pump being driven by the drive means, in the second position the actuator feeds a flow of the flowable substance back to the tank via a return line; P39028-US / Page 5 of 17US Application No. 16/355,823 Amendment Dated October 19, 2021 
wherein in the first position the actuator blocks the flow of the flowable substance back to the tank; and 
wherein the speed of the drive means is different in the first position and the second position of the actuator.” The closest prior art of record Olsson et al. (US 2010/0310765 A1), does not teach nor suggest “a control device for activating the actuator and for regulating a speed of the drive means of the pump; wherein the speed of the drive means is linear with respect to a displacement volume of the pump; 
wherein with the pump being driven by the drive means, in the second position the actuator feeds a flow of the flowable substance back to the tank via a return line;   
wherein in the first position the actuator blocks the flow of the flowable substance back to the tank; and wherein the speed of the drive means is different in the first position and the second position of the actuator” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717